DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is an International Application No. PCT/CN2019/102336, filed on August 23, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “395” in FIG. 3 not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: two instances of “input 145” in paragraph [0029] should be amended to “input devices 145” for consistency with paragraph [0028], “data lines 385-b” in paragraph [0088] should be amended to “data pins 385-b” for consistency with other paragraphs, such as [0086], “data lines 385-c” in paragraph [0105] should be amended to “data pins 385-c” for consistency with other paragraphs, such as [0103].  (Emphasis added.)    
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4-8, 10, 12, 15-16, 19, and 22-25 are objected to because of the following informalities:
In claim 1, line 6, “receive signaling” may be amended to “receive a signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 2, line 1, “the second plurality of pins” may be amended to “the one or more of the second plurality of pins” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, line 4, “receive first signaling” may be amended to “receive a first signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 2, line 6, “receive second signaling” may be amended to “receive a second signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 4, line 2, “mapping to memory” may be amended to “mapping to a memory” to correct a grammatical error.  (Emphasis added.)  
In claim 5, line 3, “signaling” may be amended to “a signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 6, line 4, “the pins of the host device” may be amended to “the one or more pins of the host device” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, line 2, “writing the mapping to memory” may be amended to “writing the mapping to a memory” to correct a grammatical error.  (Emphasis added.)  
In claim 19, line 3, “third signaling” may be amended to “a third signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 19, line 6, “fourth signaling” may be amended to “a fourth signaling” to correct a grammatical error.  (Emphasis added.)  
In claim 23, line 4, “the plurality of pins” may be amended to avoid ambiguity because it is not clear if the term refers to “the plurality of pins associated with the data channel and configured for electronic communication with the memory device” or “the plurality of pins of the memory device”.  For examination, the term refers to “the plurality of pins associated with the data channel and configured for electronic communication with the memory device”.
In claim 24, line 1, “the plurality of pins” may be amended to avoid ambiguity because it is not clear if the term refers to “the plurality of pins associated with the data channel and configured for electronic communication with the memory device” or “the plurality of pins of the memory device”.  For examination, the term refers to “the plurality of pins associated with the data channel and configured for electronic communication with the memory device”.
In claim 25, line 3, “command signaling” may be amended to “a command signaling” to correct a grammatical error.  (Emphasis added.)  
Claims (e.g., claim 7, line 4; claim 8, lines 4 and 6; claim 10, line 2; claim 15, line 6; claim 16, lines 4 and 6; claim 22, line 5; claim 24, lines 4 and 6; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olarig et al. (US 6,260,127 B1), hereinafter “Olarig”.

Regarding claim 15, Olarig discloses:
A method, comprising: 
identifying an initialization event for a memory device that includes a plurality of pins associated with a data channel;  (FIGs. 1-4, 6-8; col. 7, lines 31-44, “Memory address bus 352 is contained within memory bus 210 [data channel]”, col. 8, lines 13-16, “During system initialization [initialization event], the serial presence detect section 420 determines what type memory module 320 [memory device] is, and controls the selectable address translation section 400 and interface and memory controller 410”, col. 23, line 61, to col. 24, line 23, “The internal hardware or firmware of the middle portion 304 of the RPM 300 performs memory address translation between the front end 302 and the back end 306; i.e., between a standard SDRAM protocol compatible with memory bus 210, (and also with memory module 240 and memory controller 200) and a device type protocol compatible with device 320 [memory device] and memory bus 310”; The pins of address bits of the memory module 320 [memory device] of the back end memory address on address bus 362 of the memory bus 310 shown in FIGs. 3-4 are associated with the memory address bus 352 contained within memory bus 210 [data channel].)
reading one or more mode register values configured for a channel mapping operation based at least in part on identifying the initialization event; and  (FIGs. 1-4, 6-8; col. 8, lines 13-16, “During system initialization [initialization event], the serial presence detect section 420 determines what type memory module 320 [memory device] is, and controls the selectable address translation section 400 and interface and memory controller 410”, col. 10, line 63, to col. 11, line 7, “Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 [one or more mode register values] (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value [one or more mode register values].”, col. 23, line 61, to col. 24, line 23)
transmitting signaling for the channel mapping operation to a host device over the plurality of pins based at least in part on the one or more mode register values, wherein the signaling for the channel mapping operation is configured for mapping each of the plurality of pins of the memory device to a respective information position of the data channel.  (FIGs. 1-4, 6-8; col. 7, lines 31-44, “Memory address bus 352 is contained within memory bus 210 [data channel]”, col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550 [mode register values], providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 [mode register values] is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 [mode register values]  (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value [mode register values].”, col. 23, line 61, to col. 24, line 23, “Address translation between memory address on address bus 352 and memory address on address bus 362, within the memory personality module 300, depends on the protocol for which the memory controller 200 is designed, as well as the memory module type of the memory module connected to the back end 306. … The memory module type is read from the presence detect value 550 [mode register values]  (described in greater detail with reference to Table 1) read from the memory module 320 [memory device] itself. The internal hardware or firmware of the middle portion 304 of the RPM 300 performs memory address translation between the front end 302 and the back end 306; i.e., between a standard SDRAM protocol compatible with memory bus 210[data channel] , (and also with memory module 240 and memory controller 200) and a device type protocol compatible with device 320 [memory device] and memory bus 310”, col. 22, lines 3-16;  Note that signaling includes a transmission of a signal for the serial presence detect section 420 of the memory personality module 300 to receive the presence detect value 550 [mode register values] when the memory personality module 300 reads the presence detect value 550 [mode register values]  (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for mapping the address bits between the pins of the front end memory address on address bus 352 of the memory bus 210 [data channel], (and also with memory module 240 and memory controller 200) and respectively the pins of the back end memory address on address bus 362 of the memory bus 310 connected to the memory module 320 [memory device], as necessary, according to the memory controller protocol and the presence detect value [mode register values] as shown in FIG. 4.  A respective information position includes a bit value shown in FIGs. 6-7 associated with each address bit of the pins of the front end memory address on address bus 352 of the memory bus 210 [data channel] that respectively map to the pins of the back end memory address on address bus 362 of the memory bus 310 connected to the memory module 320 [memory device].  The host device includes the memory controller 200 and the memory personality module 300.)

Regarding claim 21, Olarig discloses the method of claim 15.

Olarig further discloses:
wherein the signaling is performed according to a slower signaling rate than communicating data with the host device over the data channel.  (FIGs. 1-4, 6-9; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, col. 21, lines 36-41, “FIG. 5D shows a sequential read operation by the I2C controller from a slave I2C device. Refer to I2C Bus Specification, Philips Corporation, for a detailed account of I2C protocol and PC SDRAM Serial Presence Detect (SPD) Specification, Intel Corporation, for a detailed account of SPD protocol.”, col. 35, lines 34-54, “The remote memory controllers 300 a-300 d may be connected either in parallel, each having a dedicated bus 210 a to the host memory controller 200 a, or may share a common bus 210 a to the host memory controller 200 a.”;  Note that the I2C protocol for transmission of a signal that carries the presence detect value 550 for the mapping [channel mapping operation] of address bits, where the I2C protocol specifies that the SCL clock uses a frequency of 80 KHz according to the PC SDRAM Serial Presence Detect (SPD) Specification indicated by Olarig, is slower than the communicating of the data on the bus 210 a is performed using 133 MHz shown in FIG. 9.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0339880 A1), hereinafter “Jiang”, in view of Olarig et al. (US 6,260,127 B1), hereinafter “Olarig”.

Regarding claim 1, Jiang teaches: 
A system, comprising: 
a memory device comprising a first plurality of pins that are associated with a data channel;  (FIGs. 1, 3A, 4-6; “[0050] … if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments”; Note that a first plurality of pins are pins of the NAND memory device 142 in the channel [data channel] that connects to the pins of the PHY interface 128.)
a host device, coupled with the memory device, comprising a second plurality of pins that are associated with the data channel, and a controller configured to:  (FIGs. 1, 3A, 4-6; [0049], “[0050] … if the user connects a NAND memory device 142 to certain pins [second plurality of pins] of the PHY interface 128, and assigns such pins [second plurality of pins] for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052], “[0053] … the apparatus 120 [host device] has two types of memory controller. In other embodiments, the apparatus 120 [host device] may have more than two types of memory controller for allowing the apparatus 120 [host device] to be selectively configurable to support more than three types of memory devices. The memory controller 122/124 facilitates the access of memory modules. The memory controller 122/124 transmits a host of signals to the memory including address signals, control signals, clock signals, etc. to access data from the memory or to send data to the memory”, “[0054] … The NAND memory controller 122 is functionally located between the NAND memory device(s) 142 and a host so that the host can access the NAND memory device(s) 142 through the NAND memory controller 122”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins [second plurality of pins] of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments”;  Note that the claimed controller includes the interface controller 130 and the memory controller 122.)
receive signaling from the memory device for a channel mapping operation over one or more of the second plurality of pins; 
determine, based at least in part on the received signaling, a mapping between a pin of the second plurality of pins and a respective one of the first plurality of pins; and  (FIGs. 1, 3A, 4-6; [0049], “[0050] The interface controller 130 is configured to operate the multiplexer 126 and/or the PHY interface 128 based on configuration of the PHY interface 128 as configured by a user of the apparatus 120. For example, if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment [mapping] so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052]-[0054], “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins [second plurality of pins] of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”, [0077]; Note that the first plurality of pins are pins of the NAND memory device 142 in the channel [data channel] that connect respectively to the pins [second plurality of pins] of the PHY interface 128 based on the pin assignment [mapping].)
communicate information with the memory device via the data channel based at least in part on the mapping.  (FIGs. 1, 3A, 4-6; “[0053] … The memory controller 122/124 transmits a host of signals to the memory including address signals, control signals, clock signals, etc. to access data [information] from the memory or to send data [information] to the memory”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins [second plurality of pins] of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”)

Jiang does not teach receive signaling from the memory device for a channel mapping operation over one or more of the second plurality of pins; determine, based at least in part on the received signaling, a mapping between a pin of the second plurality of pins and a respective one of the first plurality of pins.    

However, Olarig teaches:
receive signaling from the memory device for a channel mapping operation over one or more of the second plurality of pins;  (FIGs. 1-4, 6-8; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”; Note that signaling includes a transmission of a signal for the serial presence detect section 420 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the pins [one or more of the second plurality of pins] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.)
determine, based at least in part on the received signaling, a mapping between a pin of the second plurality of pins and a respective one of the first plurality of pins.  (FIGs. 1-4, 6-8; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”, col. 23, line 61, to col. 24, line 23, “Address translation between memory address on address bus 352 and memory address on address bus 362, within the memory personality module 300, depends on the protocol for which the memory controller 200 is designed, as well as the memory module type of the memory module connected to the back end 306. … The memory module type is read from the presence detect value 550 (described in greater detail with reference to Table 1) read from the memory module 320 [memory device] itself. The internal hardware or firmware of the middle portion 304 of the RPM 300 performs memory address translation between the front end 302 and the back end 306; i.e., between a standard SDRAM protocol compatible with memory bus 210, (and also with memory module 240 and memory controller 200) and a device type protocol compatible with device 320 [memory device] and memory bus 310”; Note that signaling includes a transmission of a signal for the serial presence detect section 420 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the address bits between the pins [second plurality of pins] of the front end memory address on address bus 352 of the memory bus 210, (and also with memory module 240 and memory controller 200) and respectively the pins [first plurality of pins] of the back end memory address on address bus 362 of the memory bus 310 connected to the memory module 320 [memory device], as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Olarig to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value.  Doing so with the apparatus of Jiang would provide a memory controller capable of supporting heterogeneous memory configurations, where several different memory module types are coupled to a bus via the memory controller and communications occur seamlessly with the bus.  (Olarig, col. 2, lines 33-37)

Regarding claim 3, the combination of Jiang teaches the system of claim 1.

Jiang further teaches:
wherein, to determine the mapping, the controller is configured to: 
map each respective pin of the second plurality of pins to a respective information position of the data channel.  (FIGs. 1, 3A, 4-6; [0049], “[0050] The interface controller 130 is configured to operate the multiplexer 126 and/or the PHY interface 128 based on configuration of the PHY interface 128 as configured by a user of the apparatus 120. For example, if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment [mapping] so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052]-[0054], “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins [second plurality of pins] of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”, [0068]-[0070], [0077]; Note that each respective pin of pins [second plurality of pins] of the PHY interface 128 maps to a respective information position of the I/O [7:0] pins and address/command pins (e.g., ALE, CLE, etc.) shown in FIG. 4 of the channel [data channel].)

Regarding claim 5, Jiang teaches: 
A method, comprising: 
receiving, from a memory device, over one or more pins of a host device that are associated with a data channel, signaling for a channel mapping operation; 
determining, at the host device based at least in part on the received signaling, a mapping between each respective pin of the pins of the host device and a respective one of a plurality of pins of the memory device; and  (FIGs. 1, 3A, 4-6; [0049], “[0050] The interface controller 130 is configured to operate the multiplexer 126 and/or the PHY interface 128 based on configuration of the PHY interface 128 as configured by a user of the apparatus 120. For example, if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment [mapping] so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052], “[0053] … the apparatus 120 [host device] has two types of memory controller. In other embodiments, the apparatus 120 [host device] may have more than two types of memory controller for allowing the apparatus 120 [host device] to be selectively configurable to support more than three types of memory devices. The memory controller 122/124 facilitates the access of memory modules. The memory controller 122/124 transmits a host of signals to the memory including address signals, control signals, clock signals, etc. to access data from the memory or to send data to the memory”, [0054], “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”, [0077]; Note that the pin assignments [mapping] are for each of the pins of the PHY interface 128 of the apparatus 120 [host device] and respectively one of the pins of the NAND memory device 142 in the channel [data channel].)
communicating information via the data channel based at least in part on the mapping.  (FIGs. 1, 3A, 4-6; “[0053] … The memory controller 122/124 transmits a host of signals to the memory including address signals, control signals, clock signals, etc. to access data [information] from the memory or to send data [information] to the memory”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”)

Jiang does not teach receiving, from a memory device, over one or more pins of a host device that are associated with a data channel, signaling for a channel mapping operation; determining, at the host device based at least in part on the received signaling, a mapping between each respective pin of the pins of the host device and a respective one of a plurality of pins of the memory device.  

However, Olarig teaches:
receiving, from a memory device, over one or more pins of a host device that are associated with a data channel, signaling for a channel mapping operation;  (FIGs. 1-4, 6-8; col. 7, lines 31-44, “Memory address bus 352 is contained within memory bus 210 [data channel]”, col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”, col. 37, line 54, to col. 38, line 5; Note that signaling includes a transmission of a signal for the serial presence detect section 420 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the pins of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.; Also, a host device includes the memory controller 200 and the memory personality module 300.)
determining, at the host device based at least in part on the received signaling, a mapping between each respective pin of the pins of the host device and a respective one of a plurality of pins of the memory device.  (FIGs. 1-4, 6-8; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”, col. 23, line 61, to col. 24, line 23, “Address translation between memory address on address bus 352 and memory address on address bus 362, within the memory personality module 300, depends on the protocol for which the memory controller 200 is designed, as well as the memory module type of the memory module connected to the back end 306. … The memory module type is read from the presence detect value 550 (described in greater detail with reference to Table 1) read from the memory module 320 [memory device] itself. The internal hardware or firmware of the middle portion 304 of the RPM 300 performs memory address translation between the front end 302 and the back end 306; i.e., between a standard SDRAM protocol compatible with memory bus 210, (and also with memory module 240 and memory controller 200) and a device type protocol compatible with device 320 [memory device] and memory bus 310”; Note that the received signaling includes a transmission of a signal for the serial presence detect section 420 of the memory personality module 300 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the address bits between the pins of the front end memory address on address bus 352 of the memory bus 210, (and also with memory module 240 and memory controller 200) and respectively the pins of the back end memory address on address bus 362 of the memory bus 310 connected to the memory module 320 [memory device], as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.; As noted above, the host device includes the memory controller 200 and the memory personality module 300.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Olarig to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value.  Doing so with the apparatus of Jiang would provide a memory controller capable of supporting heterogeneous memory configurations, where several different memory module types are coupled to a bus via the memory controller and communications occur seamlessly with the bus.  (Olarig, col. 2, lines 33-37)

Regarding claim 13, the combination of Jiang teaches the method of claim 5.

Olarig further teaches:
wherein the communicating is performed according to a faster signaling rate than the signaling associated with the channel mapping operation.  (FIGs. 1-4, 6-9; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, col. 21, lines 36-41, “FIG. 5D shows a sequential read operation by the I2C controller from a slave I2C device. Refer to I2C Bus Specification, Philips Corporation, for a detailed account of I2C protocol and PC SDRAM Serial Presence Detect (SPD) Specification, Intel Corporation, for a detailed account of SPD protocol.”, col. 35, lines 34-54, “The remote memory controllers 300 a-300 d may be connected either in parallel, each having a dedicated bus 210 a to the host memory controller 200 a, or may share a common bus 210 a to the host memory controller 200 a.”;  Note that the communicating of the data on the bus 210 a performed using 133 MHz shown in FIG. 9 is faster than the I2C protocol for transmission of a signal that carries the presence detect value 550 for the mapping [channel mapping operation] of address bits, where the I2C protocol specifies that the SCL clock uses a frequency of 80 KHz according to the PC SDRAM Serial Presence Detect (SPD) Specification indicated by Olarig.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Olarig to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value using the I2C protocol for transmission of a signal that carries the presence detect value for the mapping.  Doing so with the apparatus of Jiang would provide a memory controller capable of supporting heterogeneous memory configurations, where several different memory module types are coupled to a bus via the memory controller and communications occur seamlessly with the bus.  (Olarig, col. 2, lines 33-37)

Regarding claim 22, Jiang teaches: 
An apparatus, comprising: 
a plurality of pins associated with a data channel and configured for electronic communication with a memory device; and  (FIGs. 1, 3A, 4-6; “[0050] … if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments”; Note that a plurality of pins are pins of the PHY interface 128 for communication with the NAND memory device 142.)
a controller configured to cause the apparatus to:  (FIGs. 1, 3A, 4-6; [0049], “[0050] … if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052]-[0054], [0058];  Note that the claimed controller includes the interface controller 130 and the memory controller 122.)
receive, from the memory device, signaling for a channel mapping operation;
determine, based at least in part on the received signaling, a mapping between each respective pin of the plurality of pins and a respective one of a plurality of pins of the memory device; and  (FIGs. 1, 3A, 4-6; [0049], “[0050] The interface controller 130 is configured to operate the multiplexer 126 and/or the PHY interface 128 based on configuration of the PHY interface 128 as configured by a user of the apparatus 120. For example, if the user connects a NAND memory device 142 to certain pins of the PHY interface 128, and assigns such pins for communication with the NAND memory device 142, then the interface controller 130 may operate the multiplexer 126 and/or the PHY interface 128 based on such pin assignment [mapping] so that the NAND memory controller 122 and the NAND memory device 142 can communicate with each other.”, [0052]-[0054], “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”, [0077]; Note that the pins [plurality of pins] of the PHY interface 128 respectively map to the pins [plurality of pins] of the NAND memory device 142 in the channel based on the pin assignment [mapping].)
communicate information with the memory device via the data channel based at least in part on the mapping.  (FIGs. 1, 3A, 4-6; “[0053] … The memory controller 122/124 transmits a host of signals to the memory including address signals, control signals, clock signals, etc. to access data [information] from the memory or to send data [information] to the memory”, “[0058] … the configuring of the PHY interface 128 may involve assigning generic pins [second plurality of pins] of the PHY interface 128 as functional pins that are specific to a certain type of memory device. In some cases, the pin assignment [mapping] may be accomplished by defining channels [data channel] and/or sub-channels, with each sub-channel have a certain number of pins. … During use, the interface controller 130 operates the multiplexer 126 and the PHY 128 to pass signals transmitted between a memory controller (e.g., NAND memory controller 122, 3D XPoint memory controller 124, etc.) and a memory device (e.g., NAND memory device 142, 3D XPoint memory device 152, etc.) based on the channel [data channel] and pin assignments [mapping]”)

Jiang does not teach receive, from the memory device, signaling for a channel mapping operation; determine, based at least in part on the received signaling, a mapping between each respective pin of the plurality of pins and a respective one of a plurality of pins of the memory device.  

However, Olarig teaches:
receive, from the memory device, signaling for a channel mapping operation;  (FIGs. 1-4, 6-8; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”; Note that signaling includes a transmission of a signal for the serial presence detect section 420 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the pins of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.)
determine, based at least in part on the received signaling, a mapping between each respective pin of the plurality of pins and a respective one of a plurality of pins of the memory device.  (FIGs. 1-4, 6-8; col. 8, lines 47-52, “The serial presence detect section 420 receives a presence detect value 550, providing information to the serial presence detect section 420 indicating the type, speed, and size of the memory modules [memory device] to the memory controller 200. The presence detect value 550 is described more fully with reference to Table 1.”, col. 10, line 63, to col. 11, line 7, “When a new type of memory is introduced into the market, a user may substitute a memory module [memory device] of the new type into a pre-existing memory array, and yet have with the present invention other memory modules [memory device] of other types within the system. Assuming the memory module [memory device] is I2C compliant, the memory personality module 300 reads a presence detect value 550 (Table 2) directly from the new device. The memory personality module 300 then alters the mapping [channel mapping operation] of address bits between the front end memory address on address bus 352 and the back end memory address on address bus 362, as necessary, according to the memory controller protocol and the presence detect value.”, col. 23, line 61, to col. 24, line 23, “Address translation between memory address on address bus 352 and memory address on address bus 362, within the memory personality module 300, depends on the protocol for which the memory controller 200 is designed, as well as the memory module type of the memory module connected to the back end 306. … The memory module type is read from the presence detect value 550 (described in greater detail with reference to Table 1) read from the memory module 320 [memory device] itself. The internal hardware or firmware of the middle portion 304 of the RPM 300 performs memory address translation between the front end 302 and the back end 306; i.e., between a standard SDRAM protocol compatible with memory bus 210, (and also with memory module 240 and memory controller 200) and a device type protocol compatible with device 320 [memory device] and memory bus 310”; Note that the signaling includes a transmission of a signal for the serial presence detect section 420 to receive the presence detect value 550 when the memory personality module 300 reads the presence detect value 550 (Table 2) directly from the new device when a new type of memory is introduced into the market to substitute a memory module [memory device] of the new type into a pre-existing memory array.  Also, the mapping [channel mapping operation] is for the address bits between the pins [plurality of pins] of the front end memory address on address bus 352 of the memory bus 210, (and also with memory module 240 and memory controller 200) and respectively the pins [plurality of pins] of the back end memory address on address bus 362 of the memory bus 310 connected to the memory module 320 [memory device], as necessary, according to the memory controller protocol and the presence detect value as shown in FIG. 4.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Olarig to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value.  Doing so with the apparatus of Jiang would provide a memory controller capable of supporting heterogeneous memory configurations, where several different memory module types are coupled to a bus via the memory controller and communications occur seamlessly with the bus.  (Olarig, col. 2, lines 33-37)

Claims 2, 4, 6-12, 14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0339880 A1), hereinafter “Jiang”, in view of Olarig et al. (US 6,260,127 B1), hereinafter “Olarig”, as applied to claims 1, 5, and 22 above, and further in view of Bains et al. (US 2015/0095547 A1), hereinafter “Bains”.

Regarding claim 2, the combination of Jiang teaches the system of claim 1.

The combination of Jiang does not teach wherein the second plurality of pins comprises a first subset of one or more pins and a second subset of one or more pins, and, to receive the signaling from the memory device, the controller is configured to: receive first signaling indicative of a first logic state over the first subset of one or more pins; and receive second signaling indicative of a second logic state over the second subset of one or more pins.  

However, Bains teaches:
wherein the second plurality of pins comprises a first subset of one or more pins and a second subset of one or more pins, and, to receive the signaling from the memory device, the controller is configured to:  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit may include a memory controller 108 that communicates with memory chips 200 a, 200 b over a memory channel 110 that routes signals between the memory chips 200 a, 200 b and the memory controller 108”, [0027], “[0028] Upon the memory controller 104 receiving (at block 532) the read data on all the HMC data connectors 308 a (DQ0-DQ15) [second plurality of pins], the HMC logic 204 determines (at block 534) the HMC data connector receiving the inverted first value, e.g., 1, where all the other HMC data connectors receive the pattern value, e.g., 0.”;  Note that a first subset of one or more pins includes one of the pins of the HMC data connectors 308 a (DQ0-DQ15) [second plurality of pins], such as, e.g., DQ0, and a second subset of one or more pins includes one or more of the pins of the HMC data connectors 308 a (DQ0-DQ15) [second plurality of pins], such as, e.g., DQ1-DQ15)
receive first signaling indicative of a first logic state over the first subset of one or more pins; and  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit may include a memory controller 108 that communicates with memory chips 200 a, 200 b over a memory channel 110 that routes signals between the memory chips 200 a, 200 b and the memory controller 108”, [0027], “[0028] Upon the memory controller 104 receiving (at block 532) the read data on all the HMC data connectors 308 a (DQ0-DQ15) [second plurality of pins], the HMC logic 204 determines (at block 534) the HMC data connector receiving the inverted first value, e.g., 1, where all the other HMC data connectors receive the pattern value, e.g., 0.”;  As noted above, the first subset includes, e.g., DQ0.  A first signaling is considered to be a transmission of a signal that carries the inverted first value, e.g., 1 [first logic state], on the first subset that includes, e.g., DQ0.)
receive second signaling indicative of a second logic state over the second subset of one or more pins.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit may include a memory controller 108 that communicates with memory chips 200 a, 200 b over a memory channel 110 that routes signals between the memory chips 200 a, 200 b and the memory controller 108”, [0027], “[0028] Upon the memory controller 104 receiving (at block 532) the read data on all the HMC data connectors 308 a (DQ0-DQ15) [second plurality of pins], the HMC logic 204 determines (at block 534) the HMC data connector receiving the inverted first value, e.g., 1, where all the other HMC data connectors receive the pattern value, e.g., 0.”;  As noted above, the second subset includes, e.g., DQ1-DQ15.  A second signaling is considered to be a transmission of a signal that carries the pattern value, e.g., 0 [second logic state], on the second subset that includes, e.g., DQ1-DQ15.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on the HMC data connectors (DQ0-DQ15).  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claims 8 and 24, the method and the apparatus comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 4, the combination of Jiang teaches the system of claim 1.

The combination of Jiang does not teach wherein the controller is configured to: store the mapping to memory included in the host device or to a second memory device coupled with the host device.  

However, Bains teaches:
wherein the controller is configured to: 
store the mapping to memory included in the host device or to a second memory device coupled with the host device.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108”, “[0015] The memory controller 108 includes logic 112 that implements the operations of the memory controller 108 and a connector map 400 [memory] that provides a mapping of HMC data connectors on the memory channel 110 to memory data connectors on one of the memory chips 200 a, 200 b”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on the HMC data connectors (DQ0-DQ15).  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 12, the method comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 6, the combination of Jiang teaches the method of claim 5.

The combination of Jiang does not teach wherein the plurality of pins of the memory device comprises a first subset of one or more pins and a second subset of one or more pins, and determining the mapping comprises: determining whether a subset of one or more of the pins of the host device is coupled with the first subset or the second subset.  
	
However, Bains teaches:
wherein the plurality of pins of the memory device comprises a first subset of one or more pins and a second subset of one or more pins, and determining the mapping comprises:  (FIGs. 1-6; “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]”, “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [plurality of pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1, that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110”;  Note that a first subset of one or more pins includes one pin of the data memory connectors 308 b [plurality of pins] that receives the masked or inverted bit, and a second subset of one or more pins includes other pins of the data memory connectors 308 b [plurality of pins] that does not receive the masked or inverted bit.)
determining whether a subset of one or more of the pins of the host device is coupled with the first subset or the second subset.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108”, “[0019] … The DQ and DM connectors 308 a [pins] and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]”, “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [plurality of pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1, that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b [first subset] which was masked to determine the HMC data connector 308 a [a subset of one or more of the pins] that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b [first subset] on the memory channel 110”;  Note that the HMC 108 identifies the memory data connector 308 b [first subset], which is masked to determine the HMC data connector 308 a [a subset of one or more of the pins] that has received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b [first subset] on the memory channel 110.  Otherwise, the HMC data connector 308 a [a subset of one or more of the pins] is connected to one of the other pins [second subset] of the data memory connectors 308 b [plurality of pins] that does not receive the masked or inverted bit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on the HMC data connectors (DQ0-DQ15).  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 23, the apparatus comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 7, the combination of Jiang teaches the method of claim 6.

Bains further teaches:
wherein the first subset of one or more pins is a first byte-level subset and the second subset of one or more pins is a second byte-level subset, and determining the mapping comprises:  (FIGs. 1-6; “[0010] … The DQ pins may be swizzled within a nibble or a byte depending on number of data strobes covering the DQ pins. If a single data strobe is covering a byte, then DQ pins are swizzled and length matched within the byte.”, “[0019] … The DQ and DM connectors 308 a and 308 b [pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]”, “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1, that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110”;  Note that the first subset of one or more pins includes 8 pins of the data memory connectors 308 b [plurality of pins] associated with DQ[7:0] [first byte-level subset], and the second subset of one or more pins includes 8 [byte] other pins of the data memory connectors 308 b [plurality of pins] associated with DQ[15:8] [second byte-level subset].)
determining whether a byte-level subset of the pins of the host device corresponds to the first byte-level subset or the second byte-level subset.  (FIGs. 1-6; “[0010] … The DQ pins may be swizzled within a nibble or a byte depending on number of data strobes covering the DQ pins. If a single data strobe is covering a byte, then DQ pins are swizzled and length matched within the byte.”, “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108”, “[0019] … The DQ and DM connectors 308 a [pins] and 308 b [pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]”, “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1, that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110”;  Note that a byte-level subset includes 8 of the HMC data connectors 308 a [pins] of the processor 102 integrated circuit [host device] that corresponds to the first subset including 8 pins of the data memory connectors 308 b [plurality of pins] associated with DQ[7:0] [first byte-level subset] or the second subset including 8 other pins of the data memory connectors 308 b [plurality of pins] associated with DQ[15:8] [second byte-level subset] since the DQ pins may be swizzled within a byte depending on a number of data strobes covering the DQ pins.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on a number (e.g., 8) of pins of the HMC data connectors (DQ0-DQ15).  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 9, the combination of Jiang teaches the method of claim 5.

The combination of Jiang does not teach wherein determining the mapping comprises: mapping each of the plurality of pins of the memory device to a respective information position of the data channel.  

However, Bains teaches:
wherein determining the mapping comprises: 
mapping each of the plurality of pins of the memory device to a respective information position of the data channel.  (FIGs. 1-6; [0014], “[0015] The memory controller 108 includes logic 112 that implements the operations of the memory controller 108 and a connector map 400 that provides a mapping of HMC data connectors on the memory channel 110 to memory data connectors [plurality of pins] on one of the memory chips 200 a, 200 b [memory device]”, “[0019] … bi-directional data Input/Output (I/O) (DQ0 . . . DQ15) and input data mask (DM0-DM1) pins 308 a . . . 308 b. The DQ and DM connectors 308 a and 308 b are swizzled on the memory channel 110 [data channel] between the memory controller 108 and the memory module 200 [memory device]”, “[0031] With certain described embodiments, the multi-purpose mode registers are programmed to indicate the pattern and the masked data connector, where the pattern is set once and the mask is set for each memory data connector to map.”;  Note that a respective information position of the memory channel  110 [data channel] is considered to be each individual bit position of the bi-directional data Input/Output (I/O) (DQ0 . . . DQ15) and input data mask (DM0-DM1) pins to which one of  the memory data connectors [plurality of pins] on one of the memory chips 200 a, 200 b [memory device] connects.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each individual bit position of memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on pins of the HMC data connectors (DQ0-DQ15 and DM0-DM1).  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 10, the combination of Jiang teaches the method of claim 5.

The combination of Jiang does not teach transmitting, by the host device, command signaling corresponding to a set of mode register values, wherein the received signaling is based at least in part on the set of mode register values.  

However, Bains teaches:
transmitting, by the host device, command signaling corresponding to a set of mode register values, wherein the received signaling is based at least in part on the set of mode register values.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108 that communicates with memory chips 200 a, 200 b over a memory channel 110 that routes signals between the memory chips 200 a, 200 b and the memory controller 108.”, “[0021] … Upon initiating (at block 500) an operation to deswizzle or map the memory controller data (HMC) connectors 308 a to the memory data connectors 308 b, e.g., DQ connectors, the HMC logic 112 sends (at block 502) at least one mode register (MR) set command [command signaling] on the HMC command and address connectors 306 a to program at least one pattern mode register bit 202 with a pattern [set of mode register values] for the memory data connectors.”, [0021]-[0027], “[0028] Upon the memory controller 104 receiving (at block 532) the read data [received signaling] on all the HMC data connectors 308 a (DQ0-DQ15), the HMC logic 204 determines (at block 534) the HMC data connector receiving the inverted first value, e.g., 1, where all the other HMC data connectors receive the pattern value, e.g., 0.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each individual bit position of memory controller connectors to memory connectors by having the HMC logic sends at least one mode register (MR) set command on the HMC command and address connectors to program at least one pattern mode register bit with a pattern for the memory data connectors.  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 25, the apparatus comprises substantially the same steps or elements as those in claim 10.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 10 above.

Regarding claim 11, the combination of Jiang teaches the method of claim 5.

The combination of Jiang does not teach wherein determining the mapping comprises: identifying respective logic values conveyed by one or more of the plurality of pins of the memory device; and comparing the respective logic values of the one or more of the plurality of pins to a sequence of logic values.  

However, Bains teaches:
wherein determining the mapping comprises: 
identifying respective logic values conveyed by one or more of the plurality of pins of the memory device; and  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit may include a memory controller 108 that communicates with memory chips 200 a, 200 b [memory device] over a memory channel 110 that routes signals between the memory chips 200 a, 200 b [memory device] and the memory controller 108”, [0027]-[0028], “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [one or more of the plurality of pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1 [respective logic values], that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b [one or more of the plurality of pins] which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110, to allow deswizzling of the memory data connectors 308 b.”)
comparing the respective logic values of the one or more of the plurality of pins to a sequence of logic values.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit may include a memory controller 108 that communicates with memory chips 200 a, 200 b [memory device] over a memory channel 110 that routes signals between the memory chips 200 a, 200 b [memory device] and the memory controller 108”, [0027]-[0028], “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [one or more of the plurality of pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1 [respective logic values], that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b [one or more of the plurality of pins] which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110, to allow deswizzling of the memory data connectors 308 b [one or more of the plurality of pins].”;  See FIG. 6 of the bit sequence of the I/O pins for the memory data connector 308 b [one or more of the plurality of pins] for the HMC 108 to read and compare in training mode for deswizzling or mapping of the memory data connectors 308 b [one or more of the plurality of pins].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each individual bit position of memory controller connectors to memory connectors using the bit sequence of the I/O pins for the memory data connector for the host memory controller (HMC) to read and compare in training mode for deswizzling or mapping of the memory data connectors.  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 14, the combination of Jiang teaches the method of claim 5.

The combination of Jiang does not teach initiating, by the host device, the channel mapping operation.  

However, Bains teaches:
initiating, by the host device, the channel mapping operation.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108”, “[0021] … Upon initiating (at block 500) an operation [channel mapping operation] to deswizzle or map the memory controller data (HMC) connectors 308 a to the memory data connectors 308 b, e.g., DQ connectors, the HMC logic 112 sends (at block 502) at least one mode register (MR) set command on the HMC command and address connectors 306 a to program at least one pattern mode register bit 202 with a pattern for the memory data connectors.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jiang to incorporate the teachings of Bains to provide the apparatus with the memory controller of Jiang to determine the pin assignment between the pins of the NAND memory device in the channel that connect respectively to the pins of the PHY interface, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each individual bit position of memory controller connectors to memory connectors by, upon initiating an operation to deswizzle or map the memory controller data (HMC) connectors to the memory data connectors, e.g., DQ connectors, the HMC logic sends at least one mode register (MR) set command on the HMC command and address connectors to program at least one pattern mode register bit with a pattern for the memory data connectors.  Doing so with the apparatus of Jiang would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 6,260,127 B1), hereinafter “Olarig”, as applied to claim 15 above, and further in view of Bains et al. (US 2015/0095547 A1), hereinafter “Bains”.

Regarding claim 16, Olarig teaches the method of claim 15.

Olarig does not teach wherein the plurality of pins of the memory device comprises a first subset of one or more pins and a second subset of one or more pins, and transmitting the signaling comprises: transmitting first signaling indicative of a first logic state over the first subset of one or more pins; and transmitting second signaling indicative of a second logic state over the second subset of one or more pins.  

However, Bains teaches:
wherein the plurality of pins of the memory device comprises a first subset of one or more pins and a second subset of one or more pins, and transmitting the signaling comprises:  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; Note that a first subset of one or more pins includes one of the pins of the corresponding memory pins 308 b [plurality of pins], such as, e.g., DQ0, and a second subset of one or more pins includes one or more of the corresponding memory pins 308 b [plurality of pins], such as, e.g., DQ1-DQ15)
transmitting first signaling indicative of a first logic state over the first subset of one or more pins; and  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; As noted above, the first subset includes, e.g., DQ0.  A first signaling is considered to be a transmission of a signal that carries the inverted first value, e.g., 1 [first logic state], on the first subset that includes, e.g., DQ0.)
transmitting second signaling indicative of a second logic state over the second subset of one or more pins.  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; As noted above, the second subset includes, e.g., DQ1-DQ15.  A second signaling is considered to be a transmission of a signal that carries the pattern value, e.g., 0 [second logic state], on the second subset that includes, e.g., DQ1-DQ15.)
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olarig to incorporate the teachings of Bains to provide a computer system having the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on the HMC data connectors (DQ0-DQ15).  Doing so with the system of Olarig would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 17, the combination of Olarig teaches the method of claim 16.

Bains further teaches:
wherein the first subset of one or more pins is a single pin and the second subset of one or more pins is a plurality of pins.  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; As noted above, the first subset of one or more pins includes one [single pin] of the pins of the corresponding memory pins 308 b [plurality of pins], such as, e.g., DQ0, and the second subset of one or more pins includes one or more [plurality of pins] of the corresponding memory pins 308 b, such as, e.g., DQ1-DQ15)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olarig to incorporate the teachings of Bains to provide a computer system having the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to one or multiple memory pins, e.g., DQ0-DQ15.  Doing so with the system of Olarig would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 18, the combination of Olarig teaches the method of claim 16.

Bains further teaches:
wherein the first subset of one or more pins is a first byte-level subset and the second subset of one or more pins is a second byte-level subset.  (FIGs. 1-6; “[0010] … The DQ pins may be swizzled within a nibble or a byte depending on number of data strobes covering the DQ pins. If a single data strobe is covering a byte, then DQ pins are swizzled and length matched within the byte.”, “[0019] … The DQ and DM connectors 308 a and 308 b [pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]”, “[0029] … when the HMC 108 reads in training mode the pattern indicated in the pattern mode registers for the data memory connectors 308 b [pins], the value for the masked data connector is inverted from the pattern to produce a first value, e.g., 1, that is different from the pattern value used for the other data connector. This allows the HMC 108 to identify the memory data connector 308 b which was masked to determine the HMC data connector 308 a that received the masked or inverted bit, i.e., is connected to the masked memory data connector 308 b on the memory channel 110”;  Note that the first subset of one or more pins includes 8 [byte] pins of the data memory connectors 308 b [one or more pins] associated with DQ[7:0] [first byte-level subset], and the second subset of one or more pins includes 8 [byte] other pins of the data memory connectors 308 b [one or more pins] associated with DQ[15:8] [second byte-level subset].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olarig to incorporate the teachings of Bains to provide a computer system having the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value, with the system having the memory controller that interfaces with the memory chips of Bains for mapping memory controller connectors to 8 of the memory pins, e.g., DQ0-DQ7 and DQ8-DQ15.  Doing so with the system of Olarig would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 19, the combination of Olarig teaches the method of claim 16.

Bains further teaches:
wherein transmitting the signaling comprises: 
transmitting, after transmitting the first signaling and the second signaling, third signaling indicative of the second logic state over the first subset of one or more pins; and  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; As noted above, the first signaling is considered to be a transmission of a signal that carries the inverted first value, e.g., 1 [first logic state], on the first subset that includes, e.g., DQ0, and the second signaling is considered to be a transmission of a signal that carries the pattern value, e.g., 0 [second logic state], on the second subset that includes, e.g., DQ1-DQ15.  After the first signaling and the second signaling are sent as described above, a third signaling is sent for a transmission of a signal that carries the pattern value, e.g., 0 [second logic state], on the first subset that includes, e.g., DQ0, for the swizzling or mapping of the next memory data connector, such as DQ1.)
transmitting, after transmitting the first signaling and the second signaling, fourth signaling indicative of the first logic state over the second subset of one or more pins.  (FIGs. 1-6; [0014], “[0019] … The DQ and DM connectors 308 a and 308 b [plurality of pins] are swizzled on the memory channel 110 between the memory controller 108 and the memory module 200 [memory device]. The memory controller 108 needs to determine the connector map 400 to associate the DQ and DM connectors 308 a on the memory controller 108 with the corresponding memory pins 308 b [plurality of pins] on the memory chip 200 [memory device], which may differ depending on the connector layout of the memory 200.”, [0027]-[0028]; As noted above, the first signaling is considered to be a transmission of a signal that carries the inverted first value, e.g., 1 [first logic state], on the first subset that includes, e.g., DQ0, and the second signaling is considered to be a transmission of a signal that carries the pattern value, e.g., 0 [second logic state], on the second subset that includes, e.g., DQ1-DQ15.  After the first signaling and the second signaling are sent as described above, a fourth signaling is sent for a transmission of a signal that carries the inverted first value, e.g., 1 [first logic state], on DQ1 of the second subset that includes, e.g., DQ1-DQ15, for the swizzling or mapping of the next memory data connector, such as DQ1.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olarig to incorporate the teachings of Bains to provide a computer system having the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each of memory controller connectors to one of memory connectors using a transmission of a signal to the memory controller that carries the inverted first value, e.g., 1, or the pattern value, e.g., 0, on one or multiple of the HMC data connectors (DQ0-DQ15).  Doing so with the system of Olarig would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Regarding claim 20, Olarig teaches the method of claim 15.

Olarig does not teach receiving, from the host device, a set of one or more commands to write a set of values to a set of mode registers.  

However, Bains teaches:
receiving, from the host device, a set of one or more commands to write a set of values to a set of mode registers.  (FIGs. 1-6; “[0014] … The processor 102 integrated circuit [host device] may include a memory controller 108 that communicates with memory chips 200 a, 200 b over a memory channel 110 that routes signals between the memory chips 200 a, 200 b and the memory controller 108.”, “[0021] … Upon initiating (at block 500) an operation to deswizzle or map the memory controller data (HMC) connectors 308 a to the memory data connectors 308 b, e.g., DQ connectors, the HMC logic 112 sends (at block 502) at least one mode register (MR) set command [one or more commands] on the HMC command and address connectors 306 a to program at least one pattern mode register bit 202 with a pattern [set of values] for the memory data connectors.”, [0021]-[0028])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olarig to incorporate the teachings of Bains to provide a computer system having the memory controller that interfaces with the memory personality module of Olarig to perform the mapping between the pins of the memory bus and respectively the pins of another memory bus connected to the memory module according to the memory controller protocol and the presence detect value, with the system having the memory controller that interfaces with the memory chips of Bains for mapping each individual bit position of memory controller connectors to memory connectors by having the HMC logic sends at least one mode register (MR) set command on the HMC command and address connectors to program at least one pattern mode register bit with a pattern for the memory data connectors.  Doing so with the system of Olarig would provide techniques for the memory controller to determine a mapping of the data connectors on the memory chip, such as the data input and output pins (DQ pins), to the connectors on the memory controller by programming the memory chip to transmit instances of a bit pattern for each of the connectors on the memory chip to map.  (Bains, [0011])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nautiyal et al. (US 2012/0239900 A1) discloses a system and a method for configuring a memory controller that communicates with a memory device muxes selected pins for the data transfer. The memory controller includes a set of pins where each pin of the set is associated with a data bit and an address bit. A programmable logic block is connected to the set of pins and uses a subset of the set of pins to enable data transfer between the memory device and the memory controller depending on the size of the memory device such that the pins not included in the subset are available for other applications.
Hsu et al. (US 2018/0011806 A1) discloses a computing system for supporting a plurality of different types of memory devices includes a memory voltage regulator. The memory voltage regulator adjusts a supply voltage to a requisite voltage for a detected memory device based on serial presence detect (SPD) data. The computing system further includes a memory controller that supports a plurality of types of memory devices. The memory controller receives data regarding the type of the detected memory device, and controls input/output signals relative to the type of the detected memory device based on the SPD data and the GPIO data of the detected memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136